Citation Nr: 0633018	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-42 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for diabetes mellitus, to include as due 
to Agent Orange exposure.

The Board notes that by letter dated in April 1973, the 
veteran was informed that his claim for service connection 
for diabetes had been denied.  He was provided with notice of 
his right to appeal, but a timely appeal was not received.  
Since that determination, new VA regulations have been 
implemented governing eligibility for service connection 
based on exposure to Agent Orange.  Accordingly, the Board 
will consider the veteran's current claim for service 
connection for diabetes mellitus on a de novo basis, without 
regard to finality of the previous RO decision.  See Routen 
v. Brown, 142 F.3d 1434, 1441 (Fed.Cir. 1998) (citing Spencer 
v. Brown, 17 F.3d 368, 372 (Fed.Cir. 1994) (a change in a VA 
regulation can constitute a new basis for entitlement to a 
benefit)).


FINDING OF FACT

The veteran has Type I diabetes mellitus that was not present 
during service or within one year thereafter, and has not 
been medically linked to service.  


CONCLUSION OF LAW

Diabetes mellitus, Type I, was not incurred in or aggravated 
by active service; nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. § 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to five elements of a "service connection" claim.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.   

The veteran was not provided notice that a disability rating 
and an effective date would be assigned in the event of an 
award of the benefit sought since the case was processed well 
before the Dingess decision.  Despite the inadequate notice 
provided to the appellant on these elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  In that regard, because the Board 
concludes below that the preponderance of the evidence is 
against the claim for service connection for diabetes 
mellitus, to include as due to exposure to Agent Orange, any 
question as to the appropriate disability rating or effective 
date to be assigned is moot.  

The VA satisfied its duty to notify by means of a January 
2002 letter from the RO to the appellant.  The letter 
informed the veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession, pertinent to 
the appeal, to VA.  The Board concludes that this notice 
satisfied the VCAA notice requirements.  

Duty to assist

With regard to the duty to assist, the record contains the 
service medical records, VA and private medical records and 
the reports of a VA examination.  The appellant has been 
afforded the opportunity for a personal hearing on appeal and 
waived the initial review by the RO of additional VA medical 
records submitted at the time of the hearing.  The Board has 
reviewed the appellant's statements and concludes that there 
is no further pertinent evidence that has not been obtained 
or that could be obtained.  The Board has also reviewed the 
medical records for references to additional treatment 
reports not of record, but finds nothing to suggest that 
there is any pertinent, outstanding evidence with respect to 
the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to the claim.  
The relevant evidence will be summarized where appropriate, 
and the Board's analysis will focus on what the evidence 
shows, or does not show, in support of the claim.  Although 
the Board must review the entire record, the Board does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  In the case of a chronic 
disease, such as diabetes mellitus, where a veteran served 90 
days or more during a period of war and the disease becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who had a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (where there was no evidence that the 
appellant had developed an enumerated disease, the Board's 
implicit determination that the appellant had presumptive in-
service exposure was erroneous as a matter of law).  Hence, 
prior to December 27, 2001, if a veteran did not have a 
condition listed in VA laws and regulations that is presumed 
to be related to herbicide exposure, there was no presumption 
that the veteran was in fact exposed to herbicides in 
service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

In pertinent part, the diseases that are deemed associated 
with herbicide exposure, under current VA law, include Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes).  38 C.F.R. § 3.309(e), including Note 2 
(2003).  66 Fed. Reg. 23, 166- 23,169 (May 8, 2001).  Such 
diseases shall be service connected if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs, however, has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The evidence supporting the veteran's claim includes the fact 
that he served in Vietnam and that he has diabetes mellitus.  
The veteran was admitted to a VA hospital in March 1975 for 
poorly controlled diabetes mellitus.  A private physician 
reported in July 1996 that the veteran had a history of Type 
I diabetes diagnosed in 1969.  

The evidence against the veteran's claim consists of the 
service medical records and the opinion of a VA physician 
following a September 2002 VA compensation examination.  In 
this regard, the service medical records are negative for 
complaints or findings pertaining to diabetes mellitus.  The 
endocrine system was evaluated as normal on the separation 
examination in October 1968.  Although, as noted above, a 
private physician related, based on the veteran's history, 
that Type I diabetes had been diagnosed in 1969, other 
medical records show that it was not present until 
approximately 1972.  VA outpatient treatment records show 
that when the veteran was seen in December 1978, a six-year 
history of adult onset diabetes mellitus was reported.  
During the VA examination in February 2002, the veteran 
indicated that he had been diagnosed with diabetes 
approximately two years following his separation from 
service, and that he was started on Insulin immediately.  
This evidence places the first manifestation of the veteran's 
diabetes mellitus more than one year following his separation 
from service.  

The Board acknowledges that there is some question in the 
record as to whether the veteran has Type I or Type II 
diabetes mellitus.  Obviously, since he served in Vietnam, if 
it is determined that he had Type II diabetes mellitus, 
service connection would be in order on a presumptive basis.  
Although some private and VA outpatient treatment records 
refer to Type II diabetes mellitus, the only time an opinion 
based on a review of the record has been furnished the 
examining physician concluded that the veteran has Type I 
diabetes mellitus.  On the VA examination in September 2002, 
the examiner, based on the veteran's history and a review of 
the veteran's claims folder, opined that the veteran's 
diagnosis was Type I diabetes mellitus from the beginning.  
He noted that the veteran had never been on oral agents and, 
therefore, there was no doubt that he had Type I diabetes 
mellitus.  The opinion is consistent with VA treatment 
records in April 2005 that show the veteran's diagnostic 
assessment as Type I diabetes.  

The evidence is not in equipoise so as the permit application 
of the benefit-of-the-doubt rule and establishes that the 
veteran has Type I diabetes mellitus that was initially 
demonstrated more than one year following the veteran's 
separation from service.  The veteran's contentions regarding 
the type of diabetes he has are not competent evidence.  
Since the veteran is not a medical expert, he is not 
competent to provide a diagnosis, or express a medical 
opinion regarding either his medical condition or questions 
concerning medical causation because as a lay person he lacks 
the medical expertise to provide such evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for diabetes 
mellitus, to include presumptive service connection for Type 
II diabetes mellitus as due to exposure to Agent Orange.  


ORDER

Service connection for diabetes mellitus, to include as due 
to exposure to Agent Orange, is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


